DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed February 14, 2022.

Status of Claims
1.	Claims 1-3 remain pending and currently under consideration for patentability.

Response to Amendment
2.	Applicant’s amendment to the claims is improper for omitting the necessary markings to show the changes.  See MPEP 714(II)(C)(B): “All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 4 as number 14 as ). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings.”  Applicant appears to have provided marked-up amended claims in the filed Applicant Arguments/Remarks, but the changes do not appear consistent with the amended claim set submitted.
	Applicant’s amendments to claims 1-3 overcome the previously applied claim objections and 35 USC 112(b) rejections; these objections and 112(b) rejections have subsequently been withdrawn.
	However, applicant’s amendments necessitate new claim objections for including minor informalities (see objection below).

Response to Arguments
3.	Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. 
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Accordingly, claims 1-3 remain anticipated by Elliott et al. (US PGPUB 2003/0065301).

Claim Objections
4.	Claims 1-3 are objected to because of the following informalities:  
Claims 1-3 each end with a comma followed by a period.  For grammatical correctness, each claims should end with just a period. Please remove the comma from the end of each claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Elliott et al. (US PGPUB 2003/0065301).

6.	With regard to claim 1, discloses a removable packet (‘airtight compartment’) of wet wipes (‘wipes; cloth, tissue, napkin, towel, towelette, sponge, handi-wipe’) configured to be placed on a front or back (‘attached anywhere on diaper’; [0007]) of a diaper (‘disposable diaper’; abstract; Figs. 1, 2; [0004-0006]) comprising an attachment (‘container or attachment will be a closable/reclosable, storage container/pouch/compartment/pocket’) to said diaper for placement on the front or back of said diaper (‘attached anywhere on diaper’; [0007-0008]).

7.	With regard to claim 2, discloses that the wet wipes (‘wipes; cloth, tissue, napkin, towel, towelette, sponge, handi-wipe’) are placed on the front (‘attached anywhere on diaper’; [0007]) of said diaper (‘disposable diaper’; [0008]).

8.	With regard to claim 3, discloses that the wet wipes (‘wipes; cloth, tissue, napkin, towel, towelette, sponge, handi-wipe’) are placed on the back (‘attached anywhere on diaper’; [0007]) of said diaper (‘disposable diaper’; [0008]).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781